Dismissed and Memorandum Opinion filed December 15, 2005








Dismissed and Memorandum Opinion filed December 15,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01062-CV
____________
 
DARBI MOSLEY,
Appellant
 
V.
 
LINDA PIPKIN,
Appellee
 

 
On Appeal from the
County Court at Law No. 1
Harris County, Texas
Trial Court Cause No.
773,502
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order signed October 11,
2005, denying appellant=s motion to release funds from the registry of the trial
court.  The judgment in the record before
this court does not reflect Mosley is entitled to seek funds on behalf of the
minor, J.M.  Accordingly, we find
appellant is without standing to bring this appeal. 
On October 19, 2005, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant
filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 15, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.